UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33718 U.S. STEM CELL, INC. (Exact name of registrant as specified in its charter) Florida 65-0945967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 13th Street, Suite 212, Sunrise, Florida 33325 (Address of principal executive offices) (Zip Code) (954) 835-1500 (Registrant’s telephone number, including area code) BIOHEART, INC (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.045 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 05, 2015, there were 1,283,757 outstanding shares of the Registrant’s common stock, par value $0.001 per share. Transitional Small Business Disclosure Format Yeso No x Table of Contents U.S. STEM CELL, INC. INDEX TO FORM 10-Q FILING SEPTEMBER 30, 2015 TABLE OF CONTENTS PART I Financial Information Page Number Item 1. Financial Information 3 Condensed Balance Sheets — September 30, 2015 (Unaudited) and December 31, 2014 4 Unaudited Condensed Statements of Operations (Unaudited) — Three and Nine Months Ended September 30, 2015 and 2014 5 Unaudited Condensed Statements of Stockholders Deficit (Unaudited) — Nine Months Ended September 30, 2015 6 Unaudited Condensed Statements of Cash Flows (Unaudited) — Nine Months Ended September 30, 2015 and 2014 7 Notes to Unaudited Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 42 EX-31.1 Management Certification EX-32.1 Sarbanes-Oxley Act Table of Contents PART I — FINANCIAL INFORMATION Item 1. Interim Condensed Financial Statements and Notes to Interim Financial Statements General The accompanying reviewed condensed interim financial unaudited statements have been prepared in accordance with the instructions to Form 10-Q. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with generally accepted accounting principles. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2014. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended September 30, 2015 are not necessarily indicative of the results that can be expected for the year ending December 31, 2015. 3 Table of Contents U.S. STEM CELL, INC. CONDENSED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid and other Total current assets Property and equipment, net Other assets Investments Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Advances, related party Deferred revenue - Deposits Promissory note, short term portion, net of debt discount of $80,754 and $-0- respectively Notes payable, related party Notes payable, net of debt discount Derivative liabilities Total current liabilities Long term debt: Promissory note, long term portion, net of debt discount of $259,720 - Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock, par value $0.001; 20,000,000 shares authorized, 20,000,000 issued and outstanding Common stock, par value $0.001; 2,000,000,000 shares authorized, 977,806 and 581,433 shares issued and 939,954 and 581,433 outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid in capital Treasury stock, 37,852 shares ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to these financial statements 4 Table of Contents U.S. STEM CELL, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, Nine months ended September 30, Revenue: Products $ Services Total revenue Cost and operating expenses: Cost of sales Research and development Marketing, general and administrative Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expenses): Gain on settlement of debt Gain on change of fair value of derivative liability Income from equity investment - - Other income - - Interest expense ) Total other income (expenses) ) Net loss before income taxes ) Income taxes (benefit) - NET LOSS $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to these financial statements 5 Table of Contents U.S. STEM CELL, INC. CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT NINE MONTHS ENDED SEPTEMBER 30, 2015 (unaudited) Additional Preferred stock Common stock Paid in Treasury Accumulated Shares Amount Shares Amount Capital Stock Deficit Total Balance, December 31, 2014 $ $ $ $
